DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed October 11, 2021 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1, 4, 5, and 8-11 are amended.  Claims 1-11 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
More specifically, independent Claims 1 and 11 have been amended to include that the electric motors are operable in two directions.  This limitation is not supported in the originally filed disclosure and is deemed new matter.  Therefore, Claims 1 and 11 fail to comply with the written description requirement under Section 112(a).
Claims 2-7 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlborg (U.S. Patent No. 6,443,116) in view of Pomerleau (U.S. Patent Publ’n No. 2003/0213452).
Regarding Claim 1, Dahlborg discloses the invention substantially as claimed, including an engine (see Title) that includes a block (2) defining a cylinder bore (see Figure 2), a crankshaft (8) mounted for rotation in the block, a piston (7) disposed in the 
However, Pomerleau discloses a valve timing mechanism (20) for an internal combustion engine (see paragraph [0032]), wherein mechanism (20) includes a motor (13) for operating an engine valve (15).  Pomerleau discloses that motor may be a servo motor that operates in two directions (see paragraph [0057]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the valve operating system of Dahlborg by providing a valve operating motor that is configured to rotate in two directions 
Regarding Claim 3, Dahlborg discloses that the electric motors (16) control valve rotation of the intake and exhaust valve barrels (see column 5, lines 24-27).  
Regarding Claim 4, Dahlborg discloses that first and second electric motors (16) control valve barrel rotation speed (see column 6, lines 1-35, describing rotation of the valve barrels at varying speeds).  
Regarding Claim 5, Dahlborg discloses that electric motors (16) control valve barrel rotation direction (see column 6, lines 32-35, namely control in only one direction).  
Regarding Claim 6, Dahlborg discloses that electric motors (16) control start and stop positions of the intake and exhaust valve barrels (see column 6, lines 1-35 for control of the positions of the valve barrels.  
Regarding Claim 7, Dahlborg discloses that intake valve barrel (13’) has a first diameter and exhaust valve barrel (13”) has a second diameter equal to the first diameter (see Figure 5).  While it is appreciated that the figures of Dahlborg are not to scale, Figure 5 would provide a teaching to one of ordinary skill in the art to provide the first and second valve barrels having the same diameter, according to the recitation of Claim 7.
Regarding Claim 8, Dahlborg discloses the invention substantially as claimed, including an engine (see Title) that includes a block (2) defining a cylinder bore (see Figure 2), a crankshaft (8) mounted for rotation in the block, a piston (7) disposed in the cylinder bore (see Figure 2), a connecting rod (see column 4, line 62) interconnecting the piston to the crankshaft (well known in the art of internal combustion engines), and a cylinder head (3) coupled to the block (2) (see column 4, lines 54-56), wherein cylinder 
However, Pomerleau discloses that the valve operating motor (13) may be a servo motor (see paragraph [0037]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the valve operating system of Dahlborg by providing a valve operating motor that is configured to rotate in two directions as described in Pomerleau in order to better control positioning of the valve during engine operation (see Pomerleau, paragraph [0056]).
Additionally, the use of a servo motor would have been an obvious matter of design choice since Applicant has not disclosed that using a servo motor solves any stated 
Regarding Claims 9 and 10, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Dahlborg which is capable of being used in the intended manner, i.e., controlling the rotation speed of the respective intake and exhaust valve barrels based upon open and closed positions.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Dahlborg meets the limitations of the claim.  Moreover, no structure of Dahlborg prevents the recited operation. 
Regarding Claim 11, Dahlborg discloses an engine (see Title) that includes a block (2) defining a cylinder bore (see Figure 2), a crankshaft (8) mounted for rotation in 
However, Pomerleau discloses a valve timing mechanism (20) for an internal combustion engine (see paragraph [0032]), wherein mechanism (20) includes a servo motor (13) for operating an engine valve (15).  Pomerleau discloses that motor may be a servo motor that operates in two directions (see paragraph [0057]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the valve operating system of Dahlborg by providing a valve operating motor that is configured to rotate in two directions as described in Pomerleau in order to better control positioning of the valve during engine operation (see Pomerleau, paragraph [0057]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dahlborg in view of Pomerleau as applied to Claim 1 herein, and further in view of Smith (U.S. Patent No. 3,896,781).
Regarding Claim 2, the combination of Dahlborg and Pomerleau discloses the invention substantially as claimed, but does not describe that the intake valve barrel has a different diameter than the exhaust valve barrel.
However, Smith discloses an engine having a cylinder head (12) with an intake manifold including an induction passage (20) terminating at an intake port passage (21) opening into the cylinder (14) for supplying a lean air-fuel mixture to the combustion chamber and with an exhaust port (22) and an exhaust passage (23) from the cylinder, wherein a flow of an induction mixture to each chamber (24) and exhaust flow from each cylinder (14) is controlled by a set of dual rotary valves for each bank of cylinders of the engine.  Smith discloses that the intake valve barrel (30) has a different diameter than the exhaust valve barrel (31) (see Figure 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the valve system of Dahlborg by providing differently sized intake and exhaust barrels as described in Smith based upon an optimization of flow into and out of the combustion chamber during engine operation. 

Response to Arguments
Applicant’s arguments (see Amendment filed October 11, 2021) with respect to the rejection(s) of Claim(s) 1, 8, and 11 under Section 102 have been fully considered and are persuasive based upon the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pomerleau as provided herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747